NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED


                                             IN THE DISTRICT COURT OF APPEAL
                                             OF FLORIDA
                                             SECOND DISTRICT



DANIEL C. MULDOWNEY, DOC# S40339, )
                                  )
           Appellant,             )
                                  )
v.                                )
                                  )                 Case No. 2D17-608
STATE OF FLORIDA,                 )
                                  )
           Appellee.              )
                                  )

Opinion filed March 9, 2018.

Appeal from the Circuit Court for Sarasota
County; Debra Johnes Riva, Judge.

Jason T. Foreman of the Law Offices of
Jason T. Foreman, P.A., Fort Lauderdale,
for Appellant.

Pamela Jo Bondi, Attorney General,
Tallahassee, and Donna S. Koch, Assistant
Attorney General, Tampa, for Appellee.


PER CURIAM.


             Affirmed. See Walsh v. State, 198 So. 3d 783 (Fla. 2d DCA 2016).


SILBERMAN, CRENSHAW, and SLEET, JJ., Concur.